Order entered October 27, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00750-CR

                            HENRY LEE FLETCHER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-82292-2015

                                           ORDER
       We REINSTATE this appeal.

       On October 17, 2017, we abated this appeal for a hearing in the trial court to determine

whether appellant had been deprived of the clerk’s record and reporter’s record because of

ineffective counsel, indigence, or for any other reason. The clerk’s record was filed October 23,

2017. On October 24, 2017, the trial court’s findings were filed. We ADOPT the findings that

(1) appellant is indigent and wants to pursue the appeal; (2) the court reporters who recorded the

proceedings are Kristen Kopp and Sheri Vecera; and (3) Ms. Kopp and Ms. Vecera estimate the

records will be completed on or before December 1, 2017.

       We ORDER the reporter’s record due on or before December 1, 2017.
        We DIRECT the Clerk to send copies of this order to the Honorable Andrea Thompson,

Presiding Judge, 416th Judicial District Court; to Sheri Vecera, official court reporter, 199th

Judicial District Court; Kristen Kopp, official court reporter, County Court at Law No. 2; and to

counsel for all parties.




                                                    /s/    LANA MYERS
                                                           JUSTICE